Citation Nr: 1003981	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-21 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1961 to March 1984.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which increased the disability rating  for the 
Veteran's back condition to 20 percent.


FINDING OF FACT

The Veteran's back disability is not manifested by 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease are not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
4.1- 4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Code 5243 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2006, which substantially complied 
with the notice requirements.  

VA has obtained service treatment records, afforded the 
appellant physical examinations, and obtained medical 
opinions as to the etiology and severity of disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.






Increased Rating for Degenerative Disc Disease

The Veteran is seeking an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine, with spondylolysis and spondylolisthesis.  Service 
connection was awarded effective April 1984, and an initial 
10 percent rating was assigned.  The Veteran filed a claim 
for an increased rating, and in a March 2007 decision, the 
rating was increased to 20 percent effective November 2006.  
The Veteran contends that his symptoms warrant a higher 
rating.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period o appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's back disability is rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5243, Intervertebral Disc 
Syndrome (IDS).  Under this rating code, IDS is rated either 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  A 60 percent rating would 
be warranted where incapacitating episodes have a total 
duration of 6 weeks during the past 12 months.  A 40 percent 
rating is applicable where there are incapacitating episodes 
have a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks in the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to IDS that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243, Note 1 (2009).

The evidence does not indicate that the Veteran was 
prescribed bed rest any time during the rating period on 
appeal.  Therefore, it is appropriate to rate the orthopedic 
and neurologic symptoms of his back disorder separately under 
the applicable rating codes.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or for combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine

Normal range of motion of the lumbar spine is flexion from 
zero to 90 degrees, extension is zero to 30 degrees, right 
and left lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The normal 
combined range of motion is 240 degrees..  Id., Note (2).

The Veteran has submitted private treatment records dated 
between August and November 2006, which confirm the diagnosis 
of chronic spondylosisthesis at L5-S1 with moderate foraminal 
stenosis, as well as degenerative changes at L2-L3.  MRIs 
revealed no definite impingement.  Muscle strength and deep 
tendon reflexes were preserved in the lower extremities and 
the Veteran denied bowel or bladder incontinence.  Although 
the Veteran consistently reported back pain, there is no 
evidence of flare ups or incapacitating episodes.  In October 
2006, the Veteran's doctor recommended epidural steroid 
injections to treat his stenosis, but the Veteran opted to 
continue with anti-inflammatory medications.  The records do 
not indicate that surgery was performed or advised.  

The Veteran was afforded a VA examination of his back in 
January 2007.  He reported constant sharp pain in the lumbar 
spine which did not radiate.  The examiner noted that his 
posture and gait were normal and there was no kyphosis.  
Although the Veteran stated that he could not walk more than 
a few yards, he did not report any flare ups causing 
increased disability.  He exhibited normal range of motion, 
sensation, and reflex response in all extremities.  On 
examination, there was active and passive flexion of the 
thoracolumbar spine to 40 degrees with pain, and extension to 
25 degrees with pain.  There was lateral flexion to 30 
degrees with pain bilaterally and lateral rotation to 30 
degrees with pain.  Lasegue's sign was negative.  The Veteran 
reported that he was not employed and had retired in 2001 
because of back pain.

Based on the foregoing evidence, the Board finds that there 
is no basis for an evaluation in excess of the currently 
assigned 20 percent for the Veteran's back disability.  The 
Veteran has not demonstrated limitation of flexion to less 
than 30 degrees or favorable ankylosis of the spine at any 
time during the rating period on appeal.  In addition, there 
is no evidence of any neurological impairment associated with 
the Veteran's back disability.  As noted above, there was 
normal sensation and reflex response in both upper and lower 
extremities.  Therefore, a separate rating for neurological 
disability is not warranted.  

The Board acknowledges that the Veteran contends in his 
Substantive Appeal that he experiences flare ups which cause 
increased disability.  When evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Board has specifically considered the guidance of DeLuca 
in order to determine whether an increased evaluation may be 
warranted.  While recognizing that the Veteran has subjective 
complaints of pain and flare-ups, there is no clinical 
evidence indicating a finding of additional functional loss 
due to pain, weakness, excess fatigability, or 
incoordination, beyond that which was objectively shown in 
the examination.  In addition, there is no evidence of any 
additional impairment in the private treatment records the 
Veteran has submitted.  Therefore, the Board holds that an 
increased evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.

In summary, the evidence of record does not demonstrate that 
the Veteran's back disability approaches the level of 
impairment required for a higher rating.  Accordingly, the 
claim for an increased rating must be denied.  

Extraschedular Ratings

During his January 2007 VA examination, the Veteran reported 
that he is medically retired because of his back disability.  
This contention raises the matter of whether referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation can be provided commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  A 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three- 
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If the claimant's disability picture is 
contemplated by the rating schedule, then the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

In this instance, the Veteran contends that his occupational 
activities are limited by severe pain associated with his 
back disability.  The record does not establish that the 
rating criteria are inadequate for rating any of his 
disability.  The competent medical evidence of record shows 
that that aspect of the Veteran's back disability which is on 
appeal is primarily manifested by pain and limitation of 
motion.  The applicable diagnostic code used to rate his 
disability provides for ratings based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235 -5243.  
The effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's disability have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.


ORDER

A disability rating in excess of 20 percent for degenerative 
disc disease is denied.



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


